Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

Detailed Action
Applicant amended claims 1-2, 6-7, 9-10, 13-16, and 19 and presented claims 1-20 for examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-10 and 15-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Soni et al., Pub. No.: US 2018/0089203 (Soni), in view of Wood et al., Pub. No.: US 2015/0363409 (Wood) and further in view of  Williams, WO 2014/087555 Al, PCT/JP20 13/004608 (Williams).

Claim 1.	Soni teaches:
 A method comprising:
identifying, by a computing device, elements that appear in a plurality of assets of a media library, the elements comprising objects, scenes, and people; (¶¶ 30, 32, 34, 39, 41, 45, content features such as “an object (e.g., bike, car, tree), a person, an activity ( e.g., running, skydiving, hiking)…an emotion (e.g., smiling, crying), an animal (e.g., dog, cat), scenery (e.g., beach, forest, mountains)…” are identified in media objects stored in media-hosting sever device”)
determining, by the computing device, a subset of the elements that appear in at least a particular percentage of assets of the media library, the particular percentage being less than 100%; (¶¶  47, 54, a subset of frames is selected for a key frame analysis as opposed to all of the frames; ¶ 50, content features, e.g., objects, scenes, and people are detected in the subset of frames)  
creating, by the computing device, a semantic mapping comprising each element of the subset of elements that appear in the particular percentage of assets of the media library and a corresponding element semantic score assigned to the each element, wherein the element semantic scores numerically represent a user's order of preference for the subset of elements; (¶¶ 28,  47, 54, 92, confidence scores are assigned to the identified content features and the scored features are further selected based on “the content features within the media object in which the user may have the greatest interest”; ¶ 7, wherein selecting the most relevant feature  “based on the confidence values determined for the content features within the key frames, the systems and methods can select the key frames that are most relevant to a search query to use as a preview image of video content” indicates that the most relevant scored feature is in highest rank for selection based on the user query/a  user's order of preference for the subset of elements)
analyzing, by the computing device, the plurality of assets of the media library using the semantic mapping to generate a plurality of asset semantic scores, one asset semantic score for each respective asset of the media library based on elements included in the respective asset; (¶¶ 7, 56-57, 64-65, the confidence value assigned to a content feature is used for selecting a key frame including the most relevant  content feature for being presented as a preview image)
determining, by the computing device, first assets of the media library that rate within a first percentage of all assets based on a corresponding asset semantic score for each respective asset; and (¶¶ 7, 56-57, 64-65, the key frame including the most relevant content feature is selected for being presented as a preview image)
Soni did not specifically teach:
presenting, by the computing device, at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library, wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Wood teaches:
presenting, by the computing device, at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Soni,  ¶¶ 6, 61, disclose selecting a key frame that includes the most relevant content to the user’s interest as a poster frame of the media object. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting, by the computing device, at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library because doing so would further increase usability of Soni by explicitly displaying an image with a higher emphasis score in a projected manner.
Soni as modified by Wood did not specifically teach wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Williams teaches wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. (Williams, ¶ 85, wherein a picture “may be displayed in a more prominent way, e.g. displayed first / on top of the page, or shown over a relatively larger sub-area of the screen than other images”)
Wood, ¶ 56, discloses that “for a hardcopy photo book, if an image has a higher emphasis score, then it should be allocated more space on a page of the photobook. In the instance where the output modality is a digital slideshow or other presentation designed for softcopy output, images having higher emphasis scores are allocated a greater amount of display time relative to images with lower emphasis scores”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface because doing so would further increase usability of Soni as modified by further allocating more space on a display designed for softcopy output for showing images having higher emphasis scores larger than images with lower emphasis scores to achieve the same predictable result of presenting a desired photo prominently. 

Claim 9.	Soni teaches:
A system comprising: one or more processors; and a non-transitory computer-readable medium including one or more sequences of instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising: 
identifying elements that appear in a plurality of assets of a media library stored to a first computer-readable storage medium, the elements comprising objects, scenes, and people; (¶¶ 30, 32, 34, 39, 41, 45, content features such as “an object (e.g., bike, car, tree), a person, an activity ( e.g., running, skydiving, hiking)…an emotion (e.g., smiling, crying), an animal (e.g., dog, cat), scenery (e.g., beach, forest, mountains)…” are identified in media objects stored in media-hosting sever device”)
determining a subset of the elements that appear in at least a particular percentage of assets of the media library, the particular percentage being less than 100%; (¶¶ 47, 54, a content feature satisfying a confidence value is selected from a subset of all frames)  
creating a semantic mapping comprising each element of the subset of elements that appear in the particular percentage of assets of the media library and a corresponding element semantic score assigned to the each element, wherein the element semantic scores numerically represent a user's order of preference for the subset of elements; (¶¶ 28,  47, 54, 92, confides scores are assigned to the identified content features and the scored features are further selected based on “the content features within the media object in which the user may have the greatest interest”; ¶ 7, wherein selecting the most relevant feature  “based on the confidence values determined for the content features within the key frames, the systems and methods can select the key frames that are most relevant to a search query to use as a preview image of video content” indicates that the most relevant scored feature is in highest rank for selection based on the user query/a  user's order of preference for the subset of elements)
analyzing the plurality of assets of the media library using the semantic mapping to generate a plurality of asset semantic scores, one asset semantic score for each respective asset of the media library based on elements included in the respective asset; (¶¶ 7, 56-57, 64-65, the confidence value assigned to a content feature is used for selecting a key frame including the most relevant  content feature for being presented as a preview image)
determining first assets of the media library that rate within a first percentage of all assets based on a corresponding asset semantic score for each respective asset; and (¶¶ 7, 56-57, 64-65, the key frame including the most relevant content feature is selected for being presented as a preview image)
Soni did not specifically teach:
presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library, wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Wood teaches:
presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Soni,  ¶¶ 6, 61, disclose selecting a key frame that includes the most relevant content to the user’s interest as a poster frame of the media object. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library because doing so would further increase usability of Soni by explicitly displaying an image with a higher emphasis score in a projected manner.
Soni as modified by Wood did not specifically teach wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Williams teaches wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. (Williams, ¶ 85, wherein a picture “may be displayed in a more prominent way, e.g. displayed first / on top of the page, or shown over a relatively larger sub-area of the screen than other images”)
Wood, ¶ 56, discloses that “for a hardcopy photo book, if an image has a higher emphasis score, then it should be allocated more space on a page of the photobook. In the instance where the output modality is a digital slideshow or other presentation designed for softcopy output, images having higher emphasis scores are allocated a greater amount of display time relative to images with lower emphasis scores”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface because doing so would further increase usability of Soni as modified by further allocating more space on a display designed for softcopy output for showing images having higher emphasis scores larger than images with lower emphasis scores to achieve the same predictable result of presenting a desired photo prominently. 

Claim 15.	Sone teaches:
A non-transitory computer-readable medium including one or more sequences of instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: 
identifying elements that appear in a plurality of assets of a media library stored to a first computer-readable storage medium, the elements comprising objects, scenes, and people; (¶¶ 30, 32, 34, 39, 41, 45, content features such as “an object (e.g., bike, car, tree), a person, an activity ( e.g., running, skydiving, hiking)…an emotion (e.g., smiling, crying), an animal (e.g., dog, cat), scenery (e.g., beach, forest, mountains)…” are identified in media objects stored in media-hosting sever device”)
determining a subset of the elements that appear in at least a particular percentage of assets of the media library, the particular percentage being less than 100%; (¶¶ 47, 54, a content feature satisfying a confidence value is selected from a subset of all frames)  
creating a semantic mapping comprising each element of the subset of elements that appear in the particular percentage of assets of the media library and a corresponding element semantic score assigned to the each element, wherein the element semantic scores numerically represent a user's order of preference for the subset of elements; (¶¶ 28,  47, 54, 92, confides scores are assigned to the identified content features and the scored features are further selected based on “the content features within the media object in which the user may have the greatest interest”; ¶ 7, wherein selecting the most relevant feature  “based on the confidence values determined for the content features within the key frames, the systems and methods can select the key frames that are most relevant to a search query to use as a preview image of video content” indicates that the most relevant scored feature is in highest rank for selection based on the user query/a  user's order of preference for the subset of elements)
analyzing the plurality of assets of the media library using the semantic mapping to generate a plurality of asset semantic scores, one asset semantic score for each respective asset of the media library based on elements included in the respective asset; (¶¶ 7, 56-57, 64-65, the confidence value assigned to a content feature is used for selecting a key frame including the most relevant  content feature for being presented as a preview image)
determining first assets of the media library that rate within a first percentage of all assets based on a corresponding asset semantic score for each respective asset; and (¶¶ 7, 56-57, 64-65, the key frame including the most relevant content feature is selected for being presented as a preview image)
Soni did not specifically teach:
presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library, wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Wood teaches:
presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library.  (Wood, ¶ 56, wherein an “emphasis score gives a measure of how much space to allocate to an image” displays an image prominently in a user interface)
Soni,  ¶¶ 6, 61, disclose selecting a key frame that includes the most relevant content to the user’s interest as a poster frame of the media object. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for presenting at least one of the first assets prominently in a user interface of the computing device when viewing assets of the media library because doing so would further increase usability of Soni by explicitly displaying an image with a higher emphasis score in a projected manner.
Soni as modified by Wood did not specifically teach wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. 
Williams teaches wherein prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface. (Williams, ¶ 85, wherein a picture “may be displayed in a more prominent way, e.g. displayed first / on top of the page, or shown over a relatively larger sub-area of the screen than other images”)
Wood, ¶ 56, discloses that “for a hardcopy photo book, if an image has a higher emphasis score, then it should be allocated more space on a page of the photobook. In the instance where the output modality is a digital slideshow or other presentation designed for softcopy output, images having higher emphasis scores are allocated a greater amount of display time relative to images with lower emphasis scores”. It would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing prominently displaying the at least one of the first assets comprises showing, in the user interface, the at least one of the first assets larger than any other assets shown in the user interface because doing so would further increase usability of Soni as modified by further allocating more space on a display designed for softcopy output for showing images having higher emphasis scores larger than images with lower emphasis scores to achieve the same predictable result of presenting a desired photo prominently. 

Claim 2.	The method as recited in claim 1, wherein an asset semantic score for a respective asset is determined based on a quantity of the identified objects, scenes, and people from the subset of the elements that appear in the respective asset. (¶¶ 54, 73, wherein “various factors can affect confidence values, such as, image quality, the portion of a content feature included within a key frame (e.g., half of a person's head vs. the entirety of a person's head)” suggests that a quantity of a feature that occupies a key frame space is used as a factor for increasing or decreasing a confidence score for a particular feature identified in a frame)
Claims 10 and 16 are rejected under the same rationale as claim 2.

Claims 3-4, 11 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soni, Wood and Williams as applied to claims 1, 9 and 15 above in view of Chang et al., Pub. No.: US 2017 /0185669 (Chang). 

Claim 3.	Soni as modified teaches:
The method as recited in claim 1, further comprising:
obtaining, by the computing device, first information describing user interactions with the plurality of assets of the media library; (Wood, ¶¶ 38, 40, 55, a final priority score is based on the behavioral measures)
generating, by the computing device, a plurality of interaction scores based on the first information, one interaction score for each respective asset of the media library; and (Wood, ¶¶ 38, 40, 55, a final priority score is based on the behavioral measures)
determining, by the computing device, which of the plurality of assets of the media library comprise the subset of assets based on the plurality of interaction scores, (Wood, ¶¶ 38, 40, 55, a final priority score is based on the behavioral measures and the measures are used for prioritizing selected images for display )
Soni as modified did not specifically teach:
wherein the first information describes user interactions with the plurality of assets of the media library that have occurred over a most recent period of time.	
Chang teaches:
wherein the first information describes user interactions with the plurality of assets of the media library that have occurred over a most recent period of time. (¶¶ 43, 45, wherein analyzing the captured user behavior, interactions, and/or feedback in real time or updating the stored one indicates that the most recent behavior, interactions, and/or feedback is used for multi-media selection. 
Soni as modified calculates uses behavioral measures such as viewing time, magnification, editing, printing, or sharing for calculating a degree of significance, attractiveness, usefulness, or utility for any particular asset. Wood, ¶¶ 38, 40, 55. Soni as modified further uses weighted functions for assigning weight to a factor that is more important. Wood, ¶ 49. Therefore, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to combine the applied references for disclosing wherein the first information describes user interactions with the plurality of assets of the media library that have occurred over a most recent period of time because doing so would further increase usability of the Soni as modified by providing for analyzing a user behavior in real time and using it for adjusting the stored one.
Claims 11 and 17 are rejected under the same rationale as claim 3.

Claim 4.	Soni as modified teaches:
The method as recited in claim 3, wherein the interaction scores are based on, for each respective asset in the media library, a number of times the respective asset is viewed, (Chang, ¶ 44, “interaction cues may include indications that the user, e.g., viewed particular multimedia multiple times, shared the multimedia, edited the multimedia, etc.”) a number of times the respective asset is played, (Chang, ¶¶ 34, 44, a multimedia gallery displays photos, videos, and music; thus, “viewed particular multimedia multiple times” suggests a video or music is played multiple times) whether each respective asset has been marked as a favorite, and (Chang, ¶ 79, a “like” feedback marks a particular multimedia as favorite) and a number of times the respective asset is shared with one or more other people (Chang, ¶ 44, “interaction cues may include indications that the user, e.g., viewed particular multimedia multiple times, shared the multimedia, edited the multimedia, etc.”)

Claims 6-8, 13-14 and 19-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over the combination of Soni, Wood and Williams as applied to claims 1, 9 and 15 above in view of Marchesotti et al., Pub. No.: US 2012/0269441 (Marchesotti).

Claim 6.	Soni as modified taught the method claim 1 wherein the first assets of the media library rate within the first percentage of all assets for semantic score as shown above. Soni as modified did not specifically teach a personal aesthetic score compared to a global aesthetic score in the context of claim 6.
Marchesotti teaches:
generating, by the computing device, a plurality of personal aesthetic scores using a first algorithm, one personal aesthetic score for each respective asset of the media library, wherein the first assets of the media library rate within the first percentage of all assets for asset semantic score and personal aesthetic score, and (Marchesotti ¶¶ 26, 28, 79-80, wherein images evaluated/scored by human viewers /global aesthetic score are used for scoring images/personal aesthetic score)     
wherein each personal aesthetic score rates how aesthetically pleasing a respective asset is compared to a global aesthetic, the global aesthetic representing a maximum aesthetic score possible using the first algorithm. (Marchesotti, ¶¶ 26, 28, 79-80, the score obtained from evaluating features “such as blur, graininess, contrast, saturation, color distribution, rule of thirds compliance, originality, use of complimentary colors, depth of field, appearance of pleasing shapes, image size, image aspect ratio, presence of red eyes or other artifacts, and the like” is represented as “a real value within a predefined range of maximum and minimum values, e.g., on a scale, for example, of from 0 to 1, where 0 represents the lowest image quality, i.e., a very bad image, and 1 represents the highest image quality, i.e., a very good image”)
Soni as modified discloses using aesthetic measures for selecting an image. Wood, ¶¶ 56, 74.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the applied references for teachings generating, by the computing device, a plurality of personal aesthetic scores using a first algorithm, one personal aesthetic score for each respective asset of the media library, wherein the first assets of the media library rate within the first percentage of all assets for semantic score and personal aesthetic score, and wherein each personal aesthetic score rates how aesthetically pleasing a respective asset is compared to a global aesthetic, the global aesthetic representing a maximum aesthetic score possible using the first algorithm because doing so would provide for explicit details with respect to selecting an image based on the aesthetic features as well as content features in Soni as modified.
Claims 13 and 19 are rejected under the same rationale as claim 6

Claim 7.	The method as recited in claim 6, further comprising: determining, by the computing device, second assets of the media library that rate within the first percentage of all assets for asset semantic score or personal aesthetic score (Soni, ¶¶ 47, 54, wherein a content feature satisfying a confidence value is selected from a subset of all frames which can be a higher or lower percentage of video frames) and rate within a second percentage for asset semantic score and personal aesthetic score, wherein the first percentage is less than the second percentage; (Soni, ¶¶ 47, 54, wherein  a content feature satisfying a confidence value is selected from a subset of all frames which can be a higher or lower percentage of video frames; Wood, ¶ 74, wherein selecting a flexible threshold would include an asset that would be “included in a given view if that would make the view more aesthetically pleasing according to aesthetic measures used by the embodiment”) and in response to a determination that no first assets correspond to a current view of the user interface, presenting, by the computing device, at least one of the second assets prominently in the user interface of the computing device. (Wood, ¶ 74, using a flexible threshold for selecting images to be included in a view would allow for presenting images that were not selected within a first threshold) 

Claim 8.	The method as recited in claim 6, further comprising: 
determining, by the computing device, a set of aesthetically pleasing assets that have personal aesthetic scores greater than a first threshold amount of the global aesthetic, wherein the first assets of the media library are selected from the set of aesthetically pleasing assets. (Marchesotti ¶¶ 26, 28, 80, wherein certain image features “such as blur, graininess, contrast, saturation, color distribution, rule of thirds compliance, originality, use of complimentary colors, depth of field, appearance of pleasing shapes, image size, image aspect ratio, presence of red eyes or other artifacts, and the like” are evaluated and scored by an algorithm which “predicts the image quality which would be perceived by a set of human viewers”; Wood, ¶ 74, the selected images are selected from the set of aesthetically pleasing images)
Claims 14 and 20 are rejected under the same rationale as claims 7 and 8.

Allowable Subject Matter
Claims 5, 12 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims and after overcoming 101 rejections. 

Response to Amendment and Arguments
With respect to Examiner Interview, Applicant presented the following:
Applicant expects that Examiner Almani will conduct a telephonic interview to discuss the rejections under 35 U.S.C. §§ 101, 103, once this response is received. The Examiner denied Applicant a chance to discuss the rejections after issuing the FOA, even though all new art was applied in the rejections. Remarks. 10.
In response:
The interview was denied because an after final interview is not for rejection discussion. For an after final interview, Applicant should provide the intended purpose and content of the interview prior to interview for consideration. The interview may be granted if the Examiner convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations which would require more than nominal  reconsideration or new search will be denied. See MPEP § 713.09.
Applicant may contact the Examiner to schedule an interview after reviewing this office action; the request for the interview should be given to the Examiner with sufficient notice, including a proposed agenda, to allow for sufficient preparation.
With respect to 103 rejections, Applicant presented the following:
 Regarding the rejection of claim 1…The confidence value associated with content features within the frames is based on whether or not the system has confidence that the identified content feature ( e.g., a tree) is actually the content feature ( e.g., it really is a tree). The confidence value has no relationship to how many content features are selected from the frames in the video, e.g., content features that appear in a particular percentage of the frames. Furthermore, none of these teachings from Soni suggest that the content features selected appear in a certain percentage of the frames, as there is no analysis described in Soni that relates to popularity (e.g., appearance in more assets than other features) is a condition for selection for inclusion in the subset of content features. Mere happenstance is inadequate as a basis for an obviousness rejection, particularly when there is no rationale provided to overcome the lack of explicit disclosure in the art. Remark, 14-15.
In response: A key frame analysis for identifying content features such as “an object (e.g., bike, car, tree), a person, an activity ( e.g., running, skydiving, hiking)…an emotion (e.g., smiling, crying), an animal (e.g., dog, cat), scenery (e.g., beach, forest, mountains)” is performed “on only a subset of frames ( e.g., as opposed to all of the frames)”. Therefore, the identified content features “appear in at least a particular percentage of assets of the media library, the particular percentage being less than 100%” as required by claim 1. 
It is correct that “a "confidence value" represents a probability that a media system identified content feature within a key frame is actually the content feature”. However, “various factors can affect confidence values, such as, image quality, the portion of a content feature included within a key frame (e.g., half of a person's head vs. the entirety of a person's head)” suggests that a quantity of a feature in a frame is used as a factor for increasing or decreasing a confidence score for a particular feature identified in a frame. For example, as illustrated in fig. 4, keyframe 1, includes content feature A and B with 98% and 70% confidence values, respectively. Evidently a confidence score of 98% indicates that the frame includes higher quantity of A than B. 
Regarding the rejection of claim 2…None of these descriptions in Soni even suggest that quantity of a content feature is considered when calculating the confidence score for the identified content feature. Moreover, such an arrangement would be incompatible with the other teachings in Soni, rendering the combination improper and unsupported by the art.
As noted above, “various factors can affect confidence values, such as, image quality, the portion of a content feature included within a key frame (e.g., half of a person's head vs. the entirety of a person's head)” suggests that a quantity of a feature in a frame is used as a factor for increasing or decreasing a confidence score for a particular feature identified in a frame. For example, as illustrated in fig. 4, keyframe 1, includes content feature A and B with 98% and 70% confidence values, respectively. Evidently a confidence score of 98% indicates that the frame includes higher quantity of A than B. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHSEN ALMANI whose telephone number is (571)270-7722.  The examiner can normally be reached on M-F, 9:00 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571)270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHSEN ALMANI/Primary Examiner, Art Unit 2159